Citation Nr: 0415410	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  92-02 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and W.M. 


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board), initially on appeal from a July 1991 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.  

The veteran testified during a hearing at the RO before the 
undersigned in June 2003.  A transcript of the proceeding is 
of record.  

For the reasons set forth below, this matter is remanded to 
the RO, via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran if any further 
action is required on his part.


REMAND

Initially, the Board acknowledges that this matter has been 
in appellate status since 1991 and has been subject to two 
prior remands by the Board.  Nevertheless, the Board finds 
that the applicable provisions of law requiring VA to assist 
the veteran with the development of his claim mandate that 
this matter once again be remanded to the RO for additional 
development.  

In this regard, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) is applicable to this matter.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and 
its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, 
as well as the duty to notify the claimant what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).

The VCAA and its implementing regulations also define the 
obligations of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In this matter, the veteran and his representative contend 
that the veteran suffers from PTSD due to combat activities 
during active duty military service.  While they acknowledge 
that VA examiners in 1991, 1994, 1995 and 2002 did not 
diagnose PTSD, the veteran has testified that he is currently 
diagnosed with PTSD and treated for such condition by VA 
physicians.  A review of the veteran's claims file reveals 
that the identified records are not of record.  (The most 
recent VA medical record in the file is a July 2002 PTSD 
examination report that shows a diagnosis of generalized 
anxiety disorder.  The most recent VA outpatient record in 
the file is one that was dated in August 1995.)  Accordingly, 
in keeping with VA's duty to assist, and especially in view 
of the fact that the veteran's claim has been denied on the 
basis of a lack of a current diagnosis of PTSD, the RO must 
obtain the veteran's outstanding VA treatment records.

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding treatment records from the identified VA facility 
in San Juan, following the procedures prescribed in 38 C.F.R. 
§ 3.159, as regards requesting medical records from Federal 
facilities. 

Additionally, and in order to ensure that all treatment 
records are associated with the claims file, the RO should 
give the veteran another opportunity to present information 
and/or evidence pertinent to the claim on appeal.  See 38 
U.S.C.A  § 5103(b)(1) (West 2002).  After providing the 
appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

While the Board regrets that further remand of this matter 
will further delay an appellate decision, such remand is 
necessary to ensure compliance with all due process 
requirements.  Accordingly, this matter is hereby REMANDED to 
the RO (via the AMC in Washington, D.C.) for the following 
actions: 

1.  The RO should request that the 
veteran provide sufficient information 
and, if necessary, authorization to 
enable it to obtain any additional 
pertinent medical records not currently 
of record regarding the claim for service 
connection for an acquired psychiatric 
disorder, to include PTSD. 

The RO's letter should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit, in order to 
have a complete application for service 
connection for a psychiatric disorder, to 
include PTSD.  

2.  The RO should also request that the 
San Juan VAMC, or any other VA medical 
facility identified by the veteran, 
furnish all pertinent records of mental 
health evaluation and/or treatment of the 
veteran, including outpatient mental 
health treatment records, produced since 
August 1995.  In requesting these 
records, the RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2003).  All records and/or 
responses received should be associated 
with the claims file.

3.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for service 
connection for an acquired psychiatric 
disorder, to include PTSD, in light of 
all pertinent evidence (to specifically 
include any evidence added to the record 
since the August 2002 supplemental 
statement of the case) and legal 
authority.

4.  If the benefit sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determination) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



